DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Allowable Subject Matter
Claims 1-4, 6-8, 10-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a high energy insensitive explosive composition, the composition consisting of: a plurality of crystalline energetic particles coated with at least one elastomeric material, wherein at least 80% of the plurality of crystalline energetic particles comprises 1,3,5,7- tetranitro-1,3,5,7-tetraazacyclooctane having an average particle size of less than about 30 microns, wherein the at least one elastomeric material is present in an amount greater than 3 wt % up to about 10 wt % based upon the total weight of the high energy insensitive explosive composition such that the plurality of coated crystalline energetic particles have an average particle size greater than about 50 microns, a press density greater than 1.6 and less than about 1.9. and wherein the plurality of coated crystalline energetic particles have a shock sensitivity less than a comparable plurality of crystalline energetic particles consisting of 1,3,5,7-tetranitro-1,3,5,7-tetraazacyclooctane having an average particle size greater than 30 microns using the Naval Ordnance Laboratory Large Scale Gap Test, wherein the at least one elastomeric material comprises a polyester-based thermoplastic polyurethane, a polyether-based thermoplastic polyurethane, a polyacrylates, or a combination thereof. The prior art teaches similar explosive compositions (see Lee et al. US 2003/0094224). However, there is no suggestion or motivation available to modify the prior art to consist of only the claimed materials, in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 10, none of the prior art fairly teaches or suggest a method of manufacturing a high energy insensitive explosive composition, the method consisting of comprising: providing a plurality of crystalline energetic particles, wherein at least 80% of the plurality of crystalline energetic particles comprises — 1,3,5,7-tetranitro-1,3,5,7-tetraazacyclooctane having an average particle size of less than about 30 microns; and coating the plurality of crystalline energetic particles with at least one elastomeric material to provide a plurality of coated crystalline energetic particles, wherein the at least one elastomeric material present in an amount greater than 3 wt % up to about 10 wt % based upon the total weight of the high energy insensitive explosive composition such that the plurality of coated crystalline energetic particles have an average particle size greater than about 50 microns; pressing and compacting the high energy insensitive explosive composition into a desired configuration for a munition, wherein the pressing and compacting of the explosive in the munition is done singularly instead of in multiple iterations. wherein the plurality of coated crystalline energetic particles have a shock sensitivity less than a comparable plurality of crystalline energetic particles consisting of 1,3,5,7-tetranitro-1,3,5,7-tetraazacyclooctane having an average particle size greater than 30 microns using the Naval Ordnance Laboratory Large Scale Gap Test. The prior art teaches similar explosive compositions and methods (see Lee et al. US 2003/0094224). However, there is no suggestion or motivation available to modify the prior art to consist of only the claimed materials, in combination with the other limitations of the claim. As such independent claim 10 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 17, none of the prior art fairly teaches or suggest an explosive device, the device consisting of: a compressed high energy insensitive explosive composition, the compressed high energy insensitive explosive composition comprising a plurality of crystalline energetic particles coated with at least one thermoplastic elastomer, wherein at least 80% of the plurality of crystalline energetic particles comprises 1,3,5,7-tetranitro-1,3,5,7-tetraazacyclooctane having an average particle size of less than about 30 microns, wherein the at least one elastomeric material is present in an amount greater than 3 wt-% up to about 10 wt-% based upon the total weight of the high energy insensitive explosive composition such that the plurality of coated crystalline energetic particles have an average particle size greater than about 50 microns, wherein the compressed high energy insensitive explosive composition has a shock sensitivity less than a comparable explosive composition consisting of a plurality of uncoated crystalline energetic particles of 1,3,5,7-tetranitro-1,3,5,7-tetraazacyclooctane having an average particle size greater than 30 microns using the Naval Ordnance Laboratory Large Scale Gap Test, and wherein the plurality of coated crystalline energetic particles have a press density greater than 1.6 and less than about 1.9. The prior art teaches similar explosive compositions, methods and devices (see Lee et al. US 2003/0094224). However, there is no suggestion or motivation available to modify the prior art to consist of only the claimed materials, in combination with the other limitations of the claim. As such independent claim 17 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734